282 F.2d 564
Adolph HOHENSEE, Appellantv.J. Julius LEVY.
No. 13114.
United States Court of Appeals Third Circuit.
Argued Sept. 13, 1960.Decided Sept. 22, 1960.

James C. Newton, Washington, D.C., for appellant.
William D. Morgan, Asst. U.S. Atty., Scranton, Pa.  (Daniel H. Jenkins, U.S. Atty., Scranton, Pa., on the brief), forBefore GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
There is no jurisdiction for a federal court in this case.  The complaint shows that both plaintiff and defendant are residents of Pennsylvania.  The subject matter is a claimed tort which is alleged to have taken place in Pennsylvania.  Since, under the statutes, there is no jurisdiction for a federal court to act, the appeal will be dismissed for want of jurisdiction.